DETAILED ACTION
This Office Action is in response to an amendment filed 07/29/2022.
Claims 1, 5, 7-8, 11-16, 18, 20-23, 25 and 27-30 are pending.
	Claims 3 and 17 have been cancelled.
	Claims 29 and 30 have been added.
	Claims 1, 8 and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Below is a listing of claims that include terms “means” or “step” or a generic placeholder:
Claim
Means for or generic placeholder
Prong A
Prong B
Prong C
1
accessibility component
YES
YES
YES
8
host server
YES
YES
NO SEE SPEC AT [0045]
8
accessibility component
YES
YES
YES
10
host server
YES
YES
NO SEE SPEC AT [0045]
10
content manager component
YES
YES
YES
11
host server
YES
YES
NO SEE SPEC AT [0045]
12
host server
YES
YES
NO SEE SPEC AT [0045]
13
usage tracker
YES
YES
YES
13
host server
YES
YES
NO SEE SPEC AT [0045]
14
usage tracker
YES
YES
YES
14
host server
YES
YES
NO SEE SPEC AT [0045]
15
a means for generating an accessibility component for a web page server”
YES
YES
YES
16
content manager component
YES
YES
YES
18
content manager component
YES
YES
YES
20
usage tracker
content manager component
YES
YES
YES


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8, 11-14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard et al. (hereinafter Ballard, U.S. Patent Application Publication No. 2007/0180386 A1) in view of Ravishankar et al. (hereinafter Ravishankar, U.S. Patent Application Publication No. 017/0230470 A1, filed 02/04/2016, published 08/10/2017), and in further view of Gibson et al. (hereinafter Gibson, U.S. Patent Application Publication No. 2005/0246653 A1, filed 04/30/2004, published 11/03/2005), and in further view of Collier et al. (hereinafter Collier, U.S. Patent Application Publication No. 2017/0255455 A1, filed 03/03/2016, published 09/07/2017), and in further view of Kanevsky. (U.S. Patent No. 6,300,947 B1, filed 07/06/1998, issued 10/09/2001).
Regarding independent claim 1, Ballard teaches:
A method for modifying a display (at least Abstract; p. 8, [0085]-[0089]; pp. 11-13, [0115]-[0135]; Figures 3, 11 [Wingdings font/0xE0] Ballard generally teaches a method for customization of internet applications. Specifically, Ballard teaches customization of a user interface and/or its elements, where such customizations include those for compliance with the Americans with Disabilities Act see Ballard at p. 16, [0155]), the method comprising:
Note: web page server 115 requests from the host server 102 the web accessibility component 125 (which includes accessibility modules 127, usage tracker 130, and accessibility content manager 135). By this action, the web accessibility component 125 is installed on the web page server 115.

receiving, by a host server, a request for a web page accessibility component from a web page server; receiving, by the host server, a web page component, from the web page server, wherein the host server is a separate computing system from the web page server; transmitting, by the host server, the web page accessibility component to the web page server (at least Abstract; p. 8, [0085]-[0089]; pp. 11-13, [0115]-[0135]; Figures 3, 11 [Wingdings font/0xE0] Ballard describes a system that customizes internet applications. Figure 11 includes step 1130 (user with web browser 310 requests instance of application user interface 265. A web applications server 305 receives the request from the user at the web browser 310 and passes the request to application server 309 that in turn initiates processes to fulfill the request. At step 1150 application server 309 generates HTML for the requested application user interface 265. At step 1160, a customized web page-based user interface is passed back to the web applications server 305 and then to the users web browser 310 (see also Fig. 3). Further, (see p. 16, [0155]) describes that user interface elements may be adjusted to conform to the Americans with Disabilities Act. These adjustments include increases in user interface element size, changes in text size, and optimized cursor placement that reduces the effort required for a user to navigate a user interface. They are also used to adjust application user interface 255 to be more amenable to screen reading software. Ballard’s application server 309 appears to be equivalent to the claimed Host server 102 as the application server 309 contains application(s) that may be requested/obtained by/for Ballard’s web application server 305 which appears to be equivalent to the claimed web page server 115, as Ballard’s web application server 305 or web server (see p. 8, [0086]) hosts software that generates and hosts web applications, which appear to be equivalent to the claimed web page component 120);
Ballard fails to explicitly teach:
wherein the web page accessibility component is configured to modify a web page content based on user input received at the host server, wherein the web page accessibility component further comprises a plurality of modules that each provide different functionality; wherein the web page server is configured to control the functionality of each of the plurality of modules;
However, Ravishankar teaches:
 wherein the web page accessibility component is configured to modify a web page content based on user input received at the host server (at least p. 2, [0017]-[0022]; pp. 3-4, [0028]-[0035]; Figures 2, 4-6 [Wingdings font/0xE0] Ravishankar teaches a web site accessibility module 118 that automatically enables web site accessibility features for web pages in a web site for a differently abled user. The system automatically detects a disability of a user via an analyzer module 210 and automatically enables/disables website accessibility features for web pages in the web site based on the detected disability; the accessibility features corresponding to code fragments that are activated to modify existing web components in web pages of the web site for the user based on their determined disability(s). As a user 240 attempts to access a web site, the analyzer module 210, executing on a server, determines whether the user 240 makes use of any accessibility tools (e.g. speech, reverse color pattern or any other applications/tools intended for differently abled persons applications) by examining session cookies. Upon determination of usage of said applications/tools, the analyzer module 210 activates code fragments that modify the web site according to the determined applications/tools user use by the user 240);
wherein the web page accessibility component further comprises a plurality of modules that each provide different functionality; wherein the web page server is configured to control the functionality of each of the plurality of modules (at least p. 1, [0018]-[0022]; p. 3, [0028]-[0033]; Figures 2, 4 [Wingdings font/0xE0] Ravishankar teaches a plurality of code fragments 214 that may be activated to generate customized content 230 based on information obtained by the analyzer module 210 and platform module 212).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ravishankar with those of Ballard as both inventions are related to the generation of customized content. Adding the teaching of Ravishankar provides Ballard with additional features for performing customizations to web content based on a user’s disability.
Ballard and Ravishankar fail to explicitly teach:
wherein the web page server comprises an interface with selectable toggles that determine a subset of modules from the plurality of modules that are available on the client device.
However, Gibson teaches:
wherein the web page server comprises an interface with selectable toggles that determine a subset of modules from the plurality of modules that are available on the client device (at least Abstract; pp. 1-2, [0015]-[0021]; pp. 4-5, [0048], [0052]-[0061]; Figures 1-4 [Wingdings font/0xE0] Gibson teaches a dynamically-configured, accessible web-based editor that uses an integration toolkit 100 that is configurable via a definition file 300 located on a server (see p. 5, [0053]). An editor instance is then dynamically assembled, at a server, that has a User Interface (UI) (e.g. toolbar) containing user interface controls (e.g. buttons) that have been previously selected by the user or a systems administrator (see pp. 4-5, [0052]). The assembled editor is then sent from the server to a client).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gibson with those of Ballard and Ravishankar as all three inventions are related to the generation of customized content. Adding the teaching of Gibson provides Ballard and Ravishankar with the ability to control what user interface features are enabled/disabled through a flexible configuration file located at a web server.
Ballard, Ravishankar and Gibson fail to explicitly teach:
transmitting, by a web page usage tracker, details regarding a first frequency use data of each of the plurality of modules; identifying a first module that was least activated out of the plurality of modules;
However, Collier teaches:
transmitting, by a web page usage tracker, details regarding a first frequency use data of each of the plurality of modules; identifying a first module that was least activated out of the plurality of modules (at least pp. 1-2, [0003]-[0005], [0014]-[0020]; pp. 5-6, [0064]-[0067]; Figures 4A-B, 7 [Wingdings font/0xE0] Collier teaches a method that includes monitoring usage of an application by a user and customizing the application according to the detected usage. Customization includes modifications (e.g. adding, removing, etc.) to menu items (Collier refers to these as “features”). For example, if usage of a particular drop-down menu item is determined by the method of to be low, then that menu item(s) may be removed from the drop-down menu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Collier with those of Ballard, Ravishankar and Gibson as all of these inventions are related to accessibility systems. Adding the teaching or Collier provides Ballard, Ravishankar and Gibson with a method for avoiding the wasting of computer resources by tracking and eliminating or removing menu items that are underutilized.
Ballard, Ravishankar, Gibson and Collier fail to explicitly teach:
moving, by the web page server, the first module from a primary web page, which is displayable on a client device, to a secondary web page, which is displayable on the client device, that is selectable by a user.
However, Kanevsky teaches:
moving, by the web page server, the first module from a primary web page, which is displayable on a client device, to a secondary web page, which is displayable on the client device, that is selectable by a user (at least col. 19, line 64 through col 20, line 53; Figure 16 [Wingdings font/0xE0] Kanevsky teaches tracking individual web page objects (e.g. links, pictures, icons, texts, etc.) and associating statistical scores to each, where the scores are a measure of how many times each object was used by one or several users (i.e. usage). In a case where a single web page is broken up into multiple web pages (e.g. to be compatible with a device having a small screen), web page objects that have higher scores (indicating that they are used more than other objects on the single web page) are maintained on a first smaller web page, while objects with lower scored (indicating that they are used less than other objects on the single web page) are relocated (e.g. moved) to, for example, a second web page. Users still have access to objects on both pages via links connecting the first and second web pages. Further, the “adaptation” of a single web page into multiple web pages according to web page object usage scores, takes place at a web page server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kanevsky with those of Ballard, Ravishankar, Gibson and Collier as all of these inventions are related to maintenance of collections of content. Adding the teaching of Kanevsky provides Ballard, Ravishankar, Gibson and Collier with a method for avoiding the wasting of computer resources by tracking and moving web page content that are underutilized.

Regarding dependent claim 5, Ballard, Ravishankar and Gibson fail to explicitly teach:
transmitting, by the host server, a content management component that is configured to display the details regarding the first frequency user data of each of the plurality of modules; further comprising optimizing a functionality of the plurality of modules based on the details regarding the first frequency user data of each of the plurality of modules; wherein the optimizing further comprises analyzing the first frequency use data to identify a first module that was least activated out of the plurality of modules, moving the first module from a primary screen display to a secondary screen display that is selectable by a user; wherein the optimizing further comprises analyzing a second frequency use data that is gathered subsequent in time relative to the first frequency use data; and wherein analyzing the second frequency use data comprises identifying a second module that was least activated out of the plurality of modules that were displayed on the primary screen display, moving the second module from the primary screen display to a secondary screen display that is selectable by the user.
However, Collier teaches:
transmitting, by the host server, a content management component that is configured to display the details regarding the first frequency user data of each of the plurality of modules; further comprising optimizing a functionality of the plurality of modules based on the details regarding the first frequency user data of each of the plurality of modules; wherein the optimizing further comprises analyzing the first frequency use data to identify a first module that was least activated out of the plurality of modules, moving the first module from a primary screen display to a secondary screen display that is selectable by a user; wherein the optimizing further comprises analyzing a second frequency use data that is gathered subsequent in time relative to the first frequency use data; and wherein analyzing the second frequency use data comprises identifying a second module that was least activated out of the plurality of modules that were displayed on the primary screen display, moving the second module from the primary screen display to a secondary screen display that is selectable by the user (at least pp. 1-2, [0003]-[0005], [0014]-[0020]; pp. 5-6, [0064]-[0067]; Figures 4A-B, 7 [Wingdings font/0xE0] Collier teaches a method that includes monitoring, by a computing device, usage of an application by a user and customizing the application according to the detected usage. The customization of the application may include modifications to menu items (Collier refers to these as features) (e.g. adding, removing, etc.). For example, if usage of a particular drop-down menu item is determined to be low, then that menu item(s) may be removed from the drop-down menu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Collier with those of Ballard, Ravishankar and Gibson as all three inventions are related to accessibility systems. Adding the teaching or Collier provides Ballard, Ravishankar and Gibson with a method for avoiding the wasting of computer resources by tracking and eliminating or removing menu items that are underutilized.

Regarding dependent claim 7, Ballard and Ravishankar fail to explicitly teach:
updating, by the host server, the web page accessibility component and transmitting an updated web page accessibility component to the web page server based on details regarding the frequency of user of each of the plurality of modules.
However, Gibson teaches:
updating, by the host server, the web page accessibility component and transmitting an updated web page accessibility component to the web page server based on details regarding the frequency of user of each of the plurality of modules (at least Abstract; pp. 1-2, [0015]-[0021]; pp. 4-5, [0048], [0052]-[0061]; Figures 1-4 [Wingdings font/0xE0] Gibson teaches a dynamically-configured, accessible web-based editor that uses an integration toolkit 100 that is configurable via a definition file 300 located on a server (see p. 5, [0053]). An editor instance is then dynamically assembled, at a server, that has a User Interface (UI) (e.g. toolbar) containing user interface controls (e.g. buttons) that have been previously selected by the user or a systems administrator (see pp. 4-5, [0052]). The assembled editor is then sent from the server to a client).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gibson with those of Ballard and Ravishankar as all three inventions are related to the generation of customized content. Adding the teaching of Gibson provides Ballard and Ravishankar with the ability to control what user interface features are enabled/disabled through a flexible configuration file located at a web server.
Ballard, Ravishankar and Gibson fail to explicitly teach:
receiving from a web page usage tracker a first frequency use data for each of the plurality of modules; further comprising optimizing a functionality of the web page accessibility component by analyzing a first frequency data to identify a first module that was least activated out of the plurality of modules, moving the first module from a primary screen display to a secondary screen display that is selectable by the user; wherein the optimizing further comprises analyzing a second frequency data that is gathered subsequent in time relative to the first frequency data; and wherein analyzing the second frequency data comprises identifying a second module that was least activated out of the plurality of modules that were displayed on the primary screen display.
However, Collier teaches:
receiving from a usage tracker a first frequency use data for each of the plurality of modules; further comprising optimizing a functionality of the accessibility component by analyzing a first frequency data to identify a first module that was least activated out of the plurality of modules, moving the first module from a primary screen display to a secondary screen display that is selectable by the user; wherein the optimizing further comprises analyzing a second frequency data that is gathered subsequent in time relative to the first frequency data; and wherein analyzing the second frequency data comprises identifying a second module that was least activated out of the plurality of modules that were displayed on the primary screen display (at least pp. 1-2, [0003]-[0005], [0014]-[0020]; pp. 5-6, [0064]-[0067]; Figures 4A-B, 7 [Wingdings font/0xE0] Collier teaches a method that includes monitoring, by a computing device, usage of an application by a user and customizing the application according to the detected usage. The customization of the application may include modifications to menu items (Collier refers to these as features) (e.g. adding, removing, etc.). For example, if usage of a particular drop-down menu item is determined to be low, then that menu item(s) may be removed from the drop-down menu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Collier with those of Ballard, Ravishankar and Gibson as both inventions are related to accessibility systems. Adding the teaching or Collier provides Ballard, Ravishankar and Gibson with a method for avoiding the wasting of computer resources by tracking and eliminating or removing menu items that are underutilized.

Regarding claims 8 and 12, claims 8 and 12 merely recite an electronic device on which the method of claims 1 and 5, respectively, are carried out. Thus, Ballard in view of Ravishankar, Gibson and Kanevsky teaches every limitation of claims 8 and 12, and provides proper motivation, as indicated in the rejections of claims 1 and 5.

Regarding dependent claim 11, Ballard, Ravishankar and Gibson fail to explicitly teach:
the host server is configured to
transmit a content manager component that is configured to display a details regarding a first frequency use data of each of the plurality of modules; and
wherein the host server is configured to
optimize the functionality of the plurality of modules based on the details regarding the first frequency use data of each of the plurality of modules.
However, Collier teaches:
the host server is configured to
transmit a content manager component that is configured to display a details regarding a first frequency use data of each of the plurality of modules (at least pp. 1-2, [0003]-[0005], [0014]-[0020]; pp. 5-6, [0064]-[0067]; Figures 4A-B, 7 [Wingdings font/0xE0] Collier teaches a method that includes monitoring, by a computer device, usage of an application by a user and customizing the application according to the detected usage. The customization of the application may include modifications to menu items (Collier refers to these as features) (e.g. adding, removing, etc.). For example, if usage of a particular drop-down menu item is determined to be low, then that menu item(s) may be removed from the drop-down menu); and
wherein the host server is configured to
optimize the functionality of the plurality of modules based on the details regarding the first frequency use data of each of the plurality of modules (at least pp. 1-2, [0003]-[0005], [0014]-[0020]; pp. 5-6, [0064]-[0067]; Figures 4A-B, 7 [Wingdings font/0xE0] Collier teaches a method that includes monitoring, by a computer device, usage of an application by a user and customizing the application according to the detected usage. The customization of the application may include modifications to menu items (Collier refers to these as features) (e.g. adding, removing, etc.). For example, if usage of a particular drop-down menu item is determined to be low, then that menu item(s) may be removed from the drop-down menu).

Regarding dependent claim 13, Ballard, Ravishankar and Gibson fail to explicitly teach:
a web page usage tracker configured to transmit details regarding a frequency of use of each of the plurality of modules; and the host server configured to update the web page accessibility component and transmit an updated web page accessibility component to the web page server based on details regarding the frequency of use of each of the plurality of modules.
However, Collier teaches:
a web page usage tracker configured to transmit details regarding a frequency of use of each of the plurality of modules; and the host server configured to update the web page accessibility component and transmit an updated web page accessibility component to the web page server based on details regarding the frequency of use of each of the plurality of modules (at least pp. 1-2, [0003]-[0005], [0014]-[0020]; pp. 5-6, [0064]-[0067]; Figures 4A-B, 7 [Wingdings font/0xE0] Collier teaches a method that includes monitoring, by a computing device, usage of an application by a user and customizing the application according to the detected usage. The customization of the application may include modifications to menu items (Collier refers to these as features) (e.g. adding, removing, etc.). For example, if usage of a particular drop-down menu item is determined to be low, then that menu item(s) may be removed from the drop-down menu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Collier with those of Ballard, Ravishankar and Gibson as both inventions are related to accessibility systems. Adding the teaching or Collier provides Ballard, Ravishankar and Gibson with a method for avoiding the wasting of computer resources by tracking and eliminating or removing menu items that are underutilized.

Regarding dependent claim 14, Ballard and Ravishankar fail to explicitly teach:
a host usage tracker that is configured to receive a first frequency use data for each of the plurality of modules; wherein the host server is configured to optimize the functionality of the web page accessibility component by analyzing a first frequency data to identify a first module that was least activated out of the plurality of modules, the host server configured to move the first module from a primary screen display to a secondary screen display that is selectable by the user; and wherein the host server is configured to analyze a second frequency data that is gathered subsequent in time relative to the first frequency data to identify a second module that was least activated out of the plurality of modules that were displayed on the primary screen display.
However, Gibson teaches
a host usage tracker that is configured to receive a first frequency use data for each of the plurality of modules; wherein the host server is configured to optimize the functionality of the web page accessibility component by analyzing a first frequency data to identify a first module that was least activated out of the plurality of modules, the host server configured to move the first module from a primary screen display to a secondary screen display that is selectable by the user; and wherein the host server is configured to analyze a second frequency data that is gathered subsequent in time relative to the first frequency data to identify a second module that was least activated out of the plurality of modules that were displayed on the primary screen display (at least Abstract; pp. 1-2, [0015]-[0021]; pp. 4-5, [0048], [0052]-[0061]; Figures 1-4 [Wingdings font/0xE0] Gibson teaches a dynamically-configured, accessible web-based editor that uses an integration toolkit 100 that is configurable via a definition file 300 located on a server (see p. 5, [0053]). An editor instance is then dynamically assembled, at a server, that has a User Interface (UI) (e.g. toolbar) containing user interface controls (e.g. buttons) that have been previously selected by the user or a systems administrator (see pp. 4-5, [0052]). The assembled editor is then sent from the server to a client).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gibson with those of Ballard and Ravishankar as all three inventions are related to the generation of customized content. Adding the teaching of Gibson provides Ballard and Ravishankar with the ability to control what user interface features are enabled/disabled through a flexible configuration file located at a web server.

Regarding dependent claim 23, Ballard and Ravishankar fail to explicitly teach:
at least one of the plurality of modules comprises a color filter; and wherein a color of the color filter is selectable by the user.
However, Gibson teaches:
at least one of the plurality of modules comprises a color filter; and wherein a color of the color filter is selectable by the user (at least Abstract; [0056]; [0098]; Figures 6A-B [Wingdings font/0xE0] Gibson teaches a pop-up color picker window as part of an accessibility-compliant web page on-demand editor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gibson with those of Ballard and Ravishankar as all three of these inventions are related to the accessibility. Adding the teaching or Gibson provides Ballard and Ravishankar with a method for adjusting the color of a web page to be compatible with a user’s visual disability(s).

Claims 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ravishankar in view of Collier, and in further view of Gibson, and in further view of Kanevsky.
Regarding independent claim 15, Ravishankar teaches:
An electronic device, comprising:
a means for generating a web page accessibility component for a web page server; wherein the electronic device is a separate computing system from the web page server; wherein the accessibility component comprises a plurality of modules that each provide different functionality; wherein the web page server is configured to control the functionality of each of the plurality of modules (at least p. 2, [0017]-[0022]; Figure 2 [Wingdings font/0xE0] Ravishankar teaches a web site accessibility module 118 that automatically enables web site accessibility features for a differently abled user. The system automatically detects a disability of a user via an analyzer module 210 and automatically enables/disables website accessibility features based on the detected disability; the accessibility features corresponding to code fragments that are activated to modify existing web components for the user based on their determined disability(s). Ravishankar’s components 204 are hosted at various web sources (web sites) which appears to be similar to the claimed host server 102. Ravishankar’s web site accessibility system 202 appears to be similar to the claimed web page server 115 and Ravishankar’s user devices 304 appear to be similar to the claimed client device 122);
Ravishankar fails to explicitly teach:
wherein the web page accessibility component is configured to transmit details regarding a first frequency use data of each of the plurality of modules; wherein the web page accessibility component is configured to identify a first module that was least activated out of the plurality of modules; and
However, Collier teaches:
wherein the web page accessibility component is configured to transmit details regarding a first frequency use data of each of the plurality of modules; wherein the web page accessibility component is configured to identify a first module that was least activated out of the plurality of modules (at least pp. 1-2, [0003]-[0005], [0014]-[0020]; pp. 5-6, [0064]-[0067]; Figures 4A-B, 7 [Wingdings font/0xE0] Collier teaches a method that includes monitoring usage of an application by a user and customizing the application according to the detected usage. Customization includes modifications (e.g. adding, removing, etc.) to menu items (Collier refers to these as “features”). For example, if usage of a particular drop-down menu item is determined by the method of to be low, then that menu item(s) may be removed from the drop-down menu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Collier with those of Ravishankar as both inventions are related to accessibility systems. Adding the teaching or Collier provides Ravishankar with a method for avoiding the wasting of computer resources by tracking and eliminating or removing menu items that are underutilized.
Ravishankar further teaches:
wherein the web page server is configured to deliver one or more of the plurality of modules to a client device (at least p. 3, [0026]; Figures 1, 3-4 [Wingdings font/0xE0] Ravishankar teaches a user device 304 is used to receive web site accessibility information from the web site accessibility system 202 through the use of a network 140).
Ravishankar and Collier fail to explicitly teach:
wherein the web page server uses a toggle to select a subset of modules from the plurality of modules to make available on the client device.
However, Gibson teaches:
wherein the web page server uses a toggle to select a subset of modules from the plurality of modules to make available on the client device (at least Abstract; pp. 1-2, [0015]-[0021]; pp. 4-5, [0048], [0052]-[0061]; Figures 1-4 [Wingdings font/0xE0] Gibson teaches a dynamically-configured, accessible web-based editor that uses an integration toolkit 100 that is configurable via a definition file 300 located on a server (see p. 5, [0053]). An editor instance is then dynamically assembled, at a server, that has a User Interface (UI) (e.g. toolbar) containing user interface controls (e.g. buttons) that have been previously selected by the user or a systems administrator (see pp. 4-5, [0052]). The assembled editor is then sent from the server to a client).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gibson with those of Ravishankar and Collier as all three inventions are related to the generation of customized content. Adding the teaching of Gibson provides Ravishankar and Collier with the ability to control what user interface features are enabled/disabled through a flexible configuration file located at a web server.
Ravishankar, Collier and Gibson fail to explicitly teach:
wherein the web page server is configured to move the first module from a primary web page, which is displayable on the client device, to a secondary web page, which is displayable on the client device, that is selectable by a user.
However, Kanevsky teaches:
wherein the web page server is configured to move the first module from a primary web page, which is displayable on the client device, to a secondary web page, which is displayable on the client device, that is selectable by a user (at least col. 19, line 64 through col 20, line 53; Figure 16 [Wingdings font/0xE0] Kanevsky teaches tracking individual web page objects (e.g. links, pictures, icons, texts, etc.) and associating statistical scores to each, where the scores are a measure of how many times each object was used by one or several users (i.e. usage). In a case where a single web page is broken up into multiple web pages (e.g. to be compatible with a device having a small screen), web page objects that have higher scores (indicating that they are used more than other objects on the single web page) are maintained on a first smaller web page, while objects with lower scored (indicating that they are used less than other objects on the single web page) are relocated (e.g. moved) to, for example, a second web page. Users still have access to objects on both pages via links connecting the first and second web pages. Further, the “adaptation” of a single web page into multiple web pages according to web page object usage scores, takes place at a web page server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kanevsky with those of Ravishankar, Collier and Gibson as all of these inventions are related to maintenance of collections of content. Adding the teaching of Kanevsky provides Ravishankar, Collier and Gibson with a method for avoiding the wasting of computer resources by tracking and moving web page content that are underutilized.

Regarding dependent claim 16, Ravishankar fails to explicitly teach
the web page accessibility component further comprises a content manager component that is configured to display a details regarding a first frequency use data of each of the plurality of modules.
However, Collier teaches:
the web page accessibility component further comprises a content manager component that is configured to display a details regarding a first frequency use data of each of the plurality of modules (at least pp. 1-2, [0003]-[0005], [0014]-[0020]; pp. 5-6, [0064]-[0067]; Figures 4A-B, 7 [Wingdings font/0xE0] Collier teaches a method that includes monitoring, by a computing device, usage of an application by a user and customizing the application according to the detected usage. The customization of the application may include modifications to menu items (Collier refers to these as features) (e.g. adding, removing, etc.). For example, if usage of a particular drop-down menu item is determined to be low, then that menu item(s) may be removed from the drop-down menu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Collier with those of Ravishankar as both inventions are related to accessibility systems. Adding the teaching or Collier provides Ravishankar with a method for avoiding the wasting of computer resources by tracking and eliminating or removing menu items that are underutilized.

Regarding dependent claim 18, Ravishankar fails to explicitly teach:
wherein the content manager component is configured to optimize the functionality of the plurality of modules based on the details regarding the first frequency of use data of each of the plurality of modules; wherein the content manager component is configured to analyze the first frequency use data to identify a first module that was least activated out of the plurality of modules, the content manager component is configured to move the first module from a primary screen display to a secondary screen display that is selectable by a user; further comprising a secondary use data that is gathered subsequent in time relative to the first frequency use data; and wherein the content manager component is configured to analyze a second frequency use data to identify a second module that was least activated out of the plurality of modules that were displayed on the primary screen display, the content manager component configured to move the second module from the primary screen display to a secondary screen display that is selectable by the user.
However, Collier teaches:
wherein the content manager component is configured to optimize the functionality of the plurality of modules based on the details regarding the first frequency of use data of each of the plurality of modules; the content manager component is configured to analyze the first frequency use data to identify a first module that was least activated out of the plurality of modules, the content manager component is configured to move the first module from a primary screen display to a secondary screen display that is selectable by a user; further comprising a secondary use data that is gathered subsequent in time relative to the first frequency use data; and wherein the content manager component is configured to analyze a second frequency use data to identify a second module that was least activated out of the plurality of modules that were displayed on the primary screen display, the content manager component configured to move the second module from the primary screen display to a secondary screen display that is selectable by the user (at least pp. 1-2, [0003]-[0005], [0014]-[0020]; pp. 5-6, [0064]-[0067]; Figures 4A-B, 7 [Wingdings font/0xE0] Collier teaches a method that includes monitoring, by a computing device, usage of an application by a user and customizing the application according to the detected usage. The customization of the application may include modifications to menu items (Collier refers to these as features) (e.g. adding, removing, etc.). For example, if usage of a particular drop-down menu item is determined to be low, then that menu item(s) may be removed from the drop-down menu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Collier with those of Ravishankar as both inventions are related to accessibility systems. Adding the teaching or Collier provides Ravishankar with a method for avoiding the wasting of computer resources by tracking and eliminating or removing menu items that are underutilized.

Regarding dependent claim 20, Ravishankar fails to explicitly teach:
the web page accessibility component further comprises: a host usage tracker that is configured to receive a first frequency use data for each of the plurality of modules; the web page accessibility component further comprises a content manager component configured to optimize the functionality of the web page accessibility component by analyzing the first frequency data to identify a first module that was least activated out of the plurality of modules, the content manager component configured to move the first module from a primary screen display to a secondary screen display that is selectable by the user; and wherein the content manager component is configured to analyze a second frequency data that is gathered subsequent in time relative to the first frequency data to identify a second module that was least activated out of the plurality of modules that were displayed on the primary screen display.
However, Collier teaches:
the web page accessibility component further comprises: a host usage tracker that is configured to receive a first frequency use data for each of the plurality of modules; the web page accessibility component further comprises a content manager component configured to optimize the functionality of the web page accessibility component by analyzing the first frequency data to identify a first module that was least activated out of the plurality of modules, the content manager component configured to move the first module from a primary screen display to a secondary screen display that is selectable by the user; and wherein the content manager component is configured to analyze a second frequency data that is gathered subsequent in time relative to the first frequency data to identify a second module that was least activated out of the plurality of modules that were displayed on the primary screen display (at least pp. 1-2, [0003]-[0005], [0014]-[0020]; pp. 5-6, [0064]-[0067]; Figures 4A-B, 7 [Wingdings font/0xE0] Collier teaches a method that includes monitoring, by a computing device, usage of an application by a user and customizing the application according to the detected usage. The customization of the application may include modifications to menu items (Collier refers to these as features) (e.g. adding, removing, etc.). For example, if usage of a particular drop-down menu item is determined to be low, then that menu item(s) may be removed from the drop-down menu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Collier with those of Ravishankar as both inventions are related to accessibility systems. Adding the teaching or Collier provides Ravishankar with a method for avoiding the wasting of computer resources by tracking and eliminating or removing menu items that are underutilized.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard in view of Ravishankar, and in further view of Gibson, and in view of Collier, and in further view of Kanevsky, and in further view of Lambert (“Chapter 4 of Microsoft Word Step by Step,” pages 1-46 of 46, © 2015, Microsoft Press).
Regarding dependent claim 21, Ballard, Ravishankar, Gibson, Collier and Kanevsky fail to explicitly teach:
at least one of the plurality of modules modifies a functionality for a second module to operate on a functionality of a third module.
However, Lambert teaches:
at least one of the plurality of modules modifies a functionality for a second module to operate on a functionality of a third module (at least p. 18 of 46 [Wingdings font/0xE0] Lambert teaches that although some attributes might cancel each other out, they are usually cumulative. For example, you might use a bold font style in various sizes and various shades of green to make words stand out in a newsletter. That is, one can apply both a bold font style (e.g. representative of a first module) and a font color style (representative of a second module) to selected words producing bolded-green (e.g. third module) words);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lambert with those of Ballard, Ravishankar, Gibson, Collier and Kanevsky as all of these inventions are related to the operation of commands organized into menus. Adding the teaching or Lambert provides Ballard, Ravishankar, Gibson, Collier and Kanevsky with a method for combining the effects of multiple the functions to selected content.

Regarding dependent claim 22, Ballard, Ravishankar, Gibson, Collier and Kanevsky fail to explicitly teach:
two or more of the plurality modules modify a color contrast of the primary web page; and wherein the two or more of the plurality of modules comprise selectable buttons on the primary web page.
However, Lambert teaches:
two or more of the plurality modules modify a color contrast of the primary web page; and wherein the two or more of the plurality of modules comprise selectable buttons on the primary web page (at least pp. 17-35 of 46 [Wingdings font/0xE0] Lambert teaches provision of a number of selectable buttons to change characteristics of portions of a document such has multiple font styles and effects (e.g. buttons for bold, italic, underline, strikethrough, etc.; p. 18), WordArt changes color (p. 19 of 46) and so on. The point being that Lambert provides numerous groups of function buttons to different aspects of similar features such as color).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lambert with those of Ballard, Ravishankar, Gibson, Collier and Kanevsky as all of these inventions are related to the operation of commands organized into menus. Adding the teaching or Lambert provides Ballard, Ravishankar, Gibson, Collier and Kanevsky with a method for combining the effects of multiple the functions to selected content.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ballard in view of Ravishankar, and in further view of Gibson, and in further view of Collier, and in further view of Kanevsky, and in further view of Kanevsky et al. (hereinafter Kanevsky_2, U.S. Patent Application Publication No. 2002/0065658 A1, filed 11/29/2000, published 05/30/2002).
Regarding dependent claim 25, Ballard, Ravishankar, Gibson, Collier and Kanevsky fail to explicitly teach:
the color filter highlights links within the web page content based on a selected color.
However, Kanevsky_2 teaches:
the color filter highlights links within the web page content based on a selected color (at least p. 2, [0013]; pp. 3-5, [0038], [0044]-[0048]; pp. 7-8, [0062], [0068]; Figure 1A, 4, 8 [Wingdings font/0xE0] Kanevsky_2 generally teaches a method for providing transformed web pages to users with special needs. A Translator/Mediator Server (e.g. intermediary/proxy server) is located between the user and the web site. The translation and transformation of the web pages is directed towards the particular needs of the user. Specifically, Kanevsky_2 teaches a Chromatic Transformation Submodule 441 transforms the information imparting functionality of certain elements into one more suitable for the color-blind. For example, the identification of a link by its color, or the change in link color before and after being clicked, is transformed into a change in visual texture or display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kanevsky_2 with those of Ballard, Ravishankar, Gibson, Collier and Kanevsky as all of these inventions are related to the accessibility. Adding the teaching or Kanevsky_2 provides Ballard, Ravishankar, Gibson, Collier and Kanevsky with a method for adjusting the color of a web page links to be compatible with a user’s visual disability(s).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard in view of Ravishankar, and in further view of Gibson, and in further view of Collier, and in further view of Kanevsky, and in further view of Brown et al. (hereinafter Brown, U.S. Patent Application Publication No. 20030061309 A1, filed 09/24/2000, published 03/27/2003).
Regarding dependent claim 27, Ballard, Ravishankar, Gibson, Collier and Kanevsky fail to explicitly teach:
at least one of the plurality of modules comprises one or more buttons that print text within the web page content.
However, Brown teaches:
at least one of the plurality of modules comprises one or more buttons that print text within the web page content (at least Abstract; p. 3, [0028]; Figure 3 [Wingdings font/0xE0] Brown teaches selectable browser-based functions that may be injected into a web page at a proxy server to provide for transforming the web page for accessibility. In particular, Brown teaches functions for requesting a new web age, accessing mail, searching for a document, printing a page, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brown with those of Ballard, Ravishankar, Gibson, Collier and Kanevsky as all of these inventions are related to the accessibility. Adding the teaching or Brown provides Ballard, Ravishankar, Gibson, Collier and Kanevsky with an accessibility control that allows the user to print.

Regarding dependent claim 28, Ballard, Ravishankar, Gibson, Collier and Kanevsky fail to explicitly teach:
at least one of the plurality of modules comprises one or more buttons that displays a blank space in place of images within the web page content.
However, Brown teaches:
at least one of the plurality of modules comprises one or more buttons that displays a blank space in place of images within the web page content (at least Abstract; p. 3, [0024]; Figure 1 [Wingdings font/0xE0] Brown teaches a proxy machine 11 that is able to transcode and transform content of a web page such as removing backgrounds (e.g. images)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brown with those of Ballard, Ravishankar, Gibson, Collier and Kanevsky as all of these inventions are related to the accessibility. Adding the teaching or Brown provides Ballard, Ravishankar, Gibson, Collier and Kanevsky with an accessibility control that allows the user to remove images.





Regarding dependent claim 29, Ballard teaches:
the host server is configured to deliver web page accessibility components to multiple web page servers (at least Abstract; p. 8, [0085]-[0089]; pp. 11-13, [0115]-[0135]; Figures 3, 11 [Wingdings font/0xE0] Ballard describes a system that customizes internet applications. Figure 11 includes step 1130 (user with web browser 310 requests instance of application user interface 265. A web applications server 305 receives the request from the user at the web browser 310 and passes the request to application server 309 that in turn initiates processes to fulfill the request. At step 1150 application server 309 generates HTML for the requested application user interface 265. At step 1160, a customized web page-based user interface is passed back to the web applications server 305 and then to the users web browser 310 (see also Fig. 3). Further, (see p. 16, [0155]) describes that user interface elements may be adjusted to conform to the Americans with Disabilities Act. These adjustments include increases in user interface element size, changes in text size, and optimized cursor placement that reduces the effort required for a user to navigate a user interface. They are also used to adjust application user interface 255 to be more amenable to screen reading software. Ballard’s application server 309 appears to be equivalent to the claimed Host server 102 as the application server 309 contains application(s) that may be requested/obtained by/for Ballard’s web application server 305 which appears to be equivalent to the claimed web page server 115, as Ballard’s web application server 305 or web server (see p. 8, [0086]) hosts software that generates and hosts web applications, which appear to be equivalent to the claimed web page component 120).
Regarding dependent claim 30, Ballard, Ravishankar and Gibson fail to explicitly teach:
the host server is further configured to: determine one or more accessibility modules that are required for each of the multiple web page servers; and automatically update each of the multiple web page servers with the one or more accessibility modules that are required.
However, Collier teaches:
the host server is further configured to: determine one or more accessibility modules that are required for each of the multiple web page servers; and automatically update each of the multiple web page servers with the one or more accessibility modules that are required (at least pp. 1-2, [0003]-[0005], [0014]-[0020]; pp. 5-6, [0064]-[0067]; Figures 4A-B, 7 [Wingdings font/0xE0] Collier teaches a method that includes monitoring, by a computing device, usage of an application by a user and customizing the application according to the detected usage. The customization of the application may include modifications to menu items (Collier refers to these as features) (e.g. adding, removing, etc.). For example, if usage of a particular drop-down menu item is determined to be low, then that menu item(s) may be removed from the drop-down menu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Collier with those of Ballard, Ravishankar and Gibson as all these inventions are related to accessibility systems. Adding the teaching or Collier provides Ballard, Ravishankar and Gibson with a method for avoiding the wasting of computer resources by tracking and eliminating or removing menu items that are underutilized.

Response to Arguments
	Regarding the previous rejection of independent claim 1, Applicant has amended claim 1 as indicated below:

1. 	A method for modifying a display, the method comprising:
receiving, by a host server, a request for a web page accessibility component from a web page server;
wherein the host server is a separate computing system from the web page server;
receiving, by the host server, a web page component, from the web page server;
transmitting, by the host server, the web page accessibility component to the web page server;
wherein the web page accessibility component is configured to modify a web page content based on user input received at the host server;
wherein the web page accessibility component further comprises a plurality of modules that each provide different functionality;
wherein the web page server is configured to control the functionality of each of the plurality of modules;
wherein the web page server is configured to deliver one or more of the plurality of modules to a client device;
wherein the web page server comprises an interface with selectable toggles that determine a subset of modules from the plurality of modules that are available on the client device;
transmitting, by a web page usage tracker, details regarding a first frequency use data of each of the plurality of modules;
identifying a first module that was least activated out of the plurality of modules; and
moving, by the web page server, the first module from a primary web page, which is displayable on the client device, to a secondary web page, which is displayable on the client device, that is selectable by a user.

Applicant argues that the prior art of Ballard has not been shown to teach or suggest:

“wherein the host server is a separate computing system from the web page server”
and
“wherein the web page server is configured to control the functionality of each of the plurality of modules”

	The Examiner respectfully disagrees and refers Applicant to the revised rejections which are believed to provide further support for the Ballard reference as well as at least the Ravishankar reference identifying the various components of each of these systems and their correspondence with those of the invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 05:30AM - 01:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James H. Blackwell/Examiner, Art Unit 2177                                                                                                                                                                                                        09/30/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177